PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/549,905
Filing Date: 23 Aug 2019
Appellant(s): Edward W. Bezkor



__________________
Cy Bates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06-10-2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01-18-2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the rejections of claims 1-2, 5, 21-23, and 26-29 under 35 USC 102(a)(1) as being anticipated by van den Dries (US 2017/0340509), Appellant argues that the Examiner’s interpretation of the claimed “hook element” presented in each of claims 1, 26, and 30 is overly broad and has not been given its broadest reasonable interpretation (see page 6, third paragraph of the Appeal Brief as filed). Appellant further notes that the definition of “hook” requires the ability to catch, hold, or pull (see definitions provided at page 6 of the Appeal Brief as filed, and Appellant’s arguments in the first two paragraphs of page 7 of the Appeal Brief as filed). Appellant further argues that there would be no motivation to modify the device disclosed by van den Dries in order to incorporate the claimed “hook element” (see page 6, third paragraph and page 7, third paragraph of the Appeal Brief as filed). Further, Appellant illustrates their interpretation of the claimed “hook element” relative to Figure 1 of Appellant’s own disclosure, and demonstrates the apparent ability for the disclosed hook element to catch, pull, or hold a surface as compared to the hook element interpreted by the Examiner from Figure 1B of van den Dries (see Exhibit C at page 12 of the Appeal Brief as filed).
	However, as currently construed in claims 1, 26, and 30, the “hook element” is further limited to be “adjacent to at least one concave surface” as stated in claims 1 and 26, and to include “at least one convex surface” as stated in claim 30. Further, Appellant’s Specification does not include any special definition of the claimed “hook element”, and only mentions that the “hook edge 103” is used for decompressing the biceps tendon and the distal hamstrings tendon (see paragraphs 37 and 41 of Appellant’s Specification), and that the hook element extends “from the second surface 102, through the third surface 103 and up to or adjacent to fourth surface 104” of Figure 1 for example in paragraph 23 of Appellant’s Specification. Appellant’s further note that a “hook” is defined as a curved or bent device for catching, holding, or pulling”, “a curved or angular piece of metal or other hard substance for catching, pulling, holding, or suspending something” and “a curved device for catching or holding things especially one attached to a surface for hanging things on”. Examiner further notes that Merriam-Webster additionally defines “hook” as “something curved or bent like a hook” (see attached citation from Merriam-Webster online dictionary). Thus, the relied upon portion of the van den Dries device (illustrated below in annotated Figure 1B) was cited as meeting both the claimed limitations of the “hook element” as well as the plain meaning of the term “hook”.

    PNG
    media_image2.png
    532
    660
    media_image2.png
    Greyscale

	As illustrated, the relied upon hook element includes a convex surface that is outwardly rounded, and is adjacent to a concave surface between the cited hook element and first round point in order to meet the claimed limitations. Further, the convex surface of the analogous “hook element” is curved or bent, and based on the convex shape that transitions to the concave portion underneath, the hook element is configured to catch, pull, or hold similar to Appellant’s illustration of the instant invention in Exhibit C. Still further, van den Dries directs usage of the device to perform soft tissue mobilization on a user (abstract, lines 1-2), thus, the cited hook element is understood to be capable of catching, pulling, or holding a portion of soft tissue on which the device is used. Finally, as the rejections of claims 1-2, 5, 21-23, and 26-29 relied on an anticipatory rationale, Appellant’s arguments stating that there is no motivation to modify the shape of the van den Dries device, e.g. to provide a hook element, are moot in light of the anticipatory nature of the van den Dries rejection.
	Regarding the rejections of claims 1-2, 5, 23, 25-26, 29-30, and 33 under 35 USC 102(a)(2) as being anticipated by Stock (US D828,926), Appellant argues that the Examiner’s interpretation of the claimed “hook element” presented in each of claims 1, 26, and 30 is overly broad and has not been given its broadest reasonable interpretation (see page 7, final paragraph of the Appeal Brief as filed). Appellant further notes that the definition of “hook” requires the ability to catch, hold, or pull (see definitions provided at page 8 of the Appeal Brief as filed, and Appellant’s arguments in the final two full paragraphs of page 8 of the Appeal Brief as filed). Appellant further argues that there would be no motivation to modify the device disclosed by Stock in order to incorporate the claimed “hook element” (see page 7, final two lines through fist paragraph of page 9 of the Appeal Brief as filed). Further, Appellant illustrates their interpretation of the claimed “hook element” relative to Figure 1 of Appellant’s own disclosure, and demonstrates the apparent ability for the disclosed hook element to catch, pull, or hold a surface as compared to the hook element interpreted by the Examiner from Figure 2 of Stock (see Exhibit C at page 12 of the Appeal Brief as filed).
However, as currently construed in claims 1, 26, and 30, the “hook element” is further limited to be “adjacent to at least one concave surface” as stated in claims 1 and 26, and to include “at least one convex surface” as stated in claim 30. Further, Appellant’s Specification does not include any special definition of the claimed “hook element”, and only mentions that the “hook edge 103” is used for decompressing the biceps tendon and the distal hamstrings tendon (see paragraphs 37 and 41 of Appellant’s Specification), and that the hook element extends “from the second surface 102, through the third surface 103 and up to or adjacent to fourth surface 104” of Figure 1 for example in paragraph 23 of Appellant’s Specification.
Appellant’s further note that a “hook” is defined as a curved or bent device for catching, holding, or pulling”, “a curved or angular piece of metal or other hard substance for catching, pulling, holding, or suspending something” and “a curved device for catching or holding things especially one attached to a surface for hanging things on”. Examiner further notes that Merriam-Webster additionally defines “hook” as “something curved or bent like a hook” (see attached citation from Merriam-Webster online dictionary). Thus, the relied upon portion of the Stock device (illustrated below in annotated Figure 2) was cited as meeting both the claimed limitations of the “hook element” as well as the plain meaning of the term “hook”.

    PNG
    media_image3.png
    474
    649
    media_image3.png
    Greyscale

	As illustrated, the relied upon hook element includes a convex surface that is outwardly rounded, and is adjacent to a concave surface between the cited hook element and first round point in order to meet the claimed limitations. Further, the convex surface of the analogous “hook element” is curved or bent, and based on the convex shape that transitions to the concave portion at the left side of the device, the hook element is configured to catch, pull, or hold similar to Appellant’s illustration of the instant invention in Exhibit C. Still further, Stock directs usage of the device to perform soft tissue mobilization on a user (see Title), thus, the cited hook element is understood to be capable of catching, pulling, or holding a portion of soft tissue on which the device is used. Finally, as the rejections of claims 1-2, 5, 23, 25-26, 29-30, and 33 relied on an anticipatory rationale, Appellant’s arguments stating that there is no motivation to modify the shape of the Stock device, e.g. to provide a hook element, are moot in light of the anticipatory nature of the Stock rejection.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785 
                                                                                                                                                                                                       /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.